Order entered October 21, 2015




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-15-01202-CR
                                    No. 05-15-01203-CR

                           SENRICK WILKERSON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
                    Trial Court Cause Nos F10-01183-J, F10-01184-J

                                         ORDER
      The Court has before it appellant’s October 19, 2015 “request for assignment of counsel.”

The Court has dismissed the appeals for want of jurisdiction. Accordingly, we DENY the

motion.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE